COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Matthew Leachman

Appellate case number:    01-22-00232-CR, 01-22-00233-CR, 01-22-00234-CR

Trial court case number: 1756174, 1756176, 1756173

Trial court:              248th District Court of Harris County

        On March 25, 2022, Appellant Matthew Leachman filed notices of appeal of the trial
court’s denial of his applications for writ of habeas corpus in the above-referenced cause
numbers. On August 11, 2022, Appellant filed a “Suggestion for Conditional Dismissal,”
explaining that he expected to be released on bail by the end of August and that his “research
suggests that [his] actual release on bail will moot an appeal based entirely on [his] confinement
in lieu of bail.” Appellant requested that the Court “conditionally dismiss the appeal on [his]
suggestion of impending mootness, and remove the case from the active docket, subject to
reinstatement on motion of any party within 45 days.” On August 23, 2022, this Court abated
the appeals for forty-five days to allow Appellant to determine whether his appeals are moot,
given his impending release on bail.
        On October 3, 2022, Appellant filed a “Motion to Extend Time for Filing Appellant
Brief,” explaining that although his bail has been paid and he has been released, he believes there
could still be an issue to appeal in these cases. Appellant seeks a thirty-day extension of time in
which to file his brief in these appeals.
       We lift the abatement and return the cases to this Court’s active docket. Appellant’s
motion is granted. Appellant’s brief is due thirty days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: October 11, 2022